Mr. Justice Kluczynski delivered the opinion of the court: Defendant appeals a misdemeanor conviction had before a magistrate of the circuit court of Cook County contending that the court erred in denying a motion to provide an official court reporter for the trial. The sole issue raised on appeal is whether “the denial of an indigent’s request that an official court reporter be provided to preserve a transcript of the trial is violative of the equal protection cause of the federal constitution.” On June 2, 1965, defendant was charged with “shoplifting-theft” in that she knowingly exerted unauthorized control over property of the value of $55, with intent to deprive the owner permanently of the use thereof. The case was continued several times at the defendant’s request. The magistrate’s written order submitted by the defendant and filed in the cause recites that the case was called to trial on October 18, 1966, witnesses for the State were present, that a bondsman informed the court that defendant’s counsel was on trial in the criminal division of the circuit court, and he was informed that unless the defendant made her appearance, she would forfeit her bond. At 1 :oo P.M., defendant appeared and stated that her attorney was still engaged. The case was then continued to the following day, October 19. On that morning, defendant again said her attorney was busy and the cause was held for trial until he could be present. Counsel appeared at 2 :3o P.M. and the cause was called for trial at 4:45 P.M. He then orally requested the court to provide an official court reporter. He was told that if he had notified the court earlier, the court could have provided one. The jury was waived, defendant’s objection was overruled and the case proceeded to trial. At 5 :3o P.M., the case was adjourned to October 24, 1966. On that day, counsel filed written “Objection to trial without official reporter,” renewing and reasserting the oral objection made on October 19 to being tried without benefit of an official court reporter and stating further that “defendant is at this time without funds to hire a privately retained court reporter.” The magistrate informed defendant she could have a new trial instanter. This was refused and the case proceeded to a conclusion and the resultant conviction. We need not pass upon the sole issue raised for the reason that defendant could have had a new trial instanter with a court reporter available. This she refused thereby waiving any constitutional claim in this regard. The judgment of the circuit court of Cook County is affirmed. Judgment affirmed. Mr. Justice Ward took no part in the consideration or decision of this case.